The County of Guadalupe,
                                                                         TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 30, 2014

                                      No. 04-14-00497-CV

                                        David C. GOAD,
                                           Appellant

                                                v.

                          THE COUNTY OF GUADALUPE, Texas,
                                     Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 12-1923-CV
                                William Old, Judge Presiding


                                         ORDER
         After appellant filed a proper response to our Verburgt order, his brief was due December
18, 2014. On December 19, 2014, appellant filed a motion to extend time to file his brief, asking
for an additional forty-five days. We GRANT appellant’s motion. Accordingly, appellant’s
brief is now due on or before February 2, 2015.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court